EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


By this examiner's amendment, Claim 1 has been amended as the following:

1. (Currently amended) A method of detecting at least one element of interest visible on an input
image, by means of a convolutional neural network, CNN, the method being characterized in that
it comprises the implementation, by data processing means of a client, of steps of:

(a) extracting, by means of an ascending branch of a first subnetwork of said CNN of feature pyramid network, FPN, type, a plurality of initial feature maps representative of the input image at different scales, said FPN further comprising a descending branch and lateral connections between the ascending branch and the descending branch, each lateral connection transmitting from the ascending branch to the descending branch of the FPN an initial feature map which it is uniquely associated, at least one lateral connection associated with a an initial feature map other than the smallest-scale initial feature map comprising an attention module;

(b) generating, by means of said descending branch of the FPN, a plurality of enriched feature
maps also representative of the input image at different scales, each enriched feature map incorporating the information from the initial feature maps of smaller or equal scale;

 (c ) detecting at least one element of interest visible on an input image, by means of a second subnetwork of said CNN, referred to as detection network, taking said enriched feature maps
as input.


Examiner’s statement of reasons for allowance is stated below


	The following notice of allowance is in response to the amendment received on May 10, 2022.  

	Examiner’s statement of reasons for allowance for Claims 1-17 are stated below.

	Regarding independent Claim 1, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “(a) extracting, by means of an ascending branch of a first subnetwork of said CNN of feature pyramid network, FPN, type, a plurality of initial feature maps representative of the input image at different scales, said FPN further comprising a descending branch and lateral connections between the ascending branch and the descending branch, each lateral connection transmitting from the ascending branch to the descending branch of the FPN an initial feature map which it is uniquely associated, at least one lateral connection associated with a an initial feature map other than the smallest-scale initial feature map comprising an attention module; (b) generating, by means of said descending branch of the FPN, a plurality of enriched feature
maps also representative of the input image at different scales, each enriched feature map incorporating the information from the initial feature maps of smaller or equal scale;” in combination with the other limitations of the independent claim.
	The dependent claims are allowable due to its dependence to the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING Y HON/Primary Examiner, Art Unit 2666